DETAILED ACTION

				Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The response dated 9-1-2022 converting the method claims back to composition claims is acknowledged.	
Claims included in the prosecution are 19, 21-29 and 35-37.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
1.	Claims 19, 21-29 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolton (US 2003/0175334) in combination with Yamazaki (US 2009/0186073).
Bolton teaches empty liposomal compositions containing sphingomyelin. According to Bolton, the empty liposomes themselves can be used for altering the cytokine profile of the immune system in favor of anti-inflammation and any phospholipid or sphingomyelin could be used for the formation of liposomes (Abstract, 0078, 0178 and claims, claims 7 and 26 in particular). What is lacking in Bolton is the inclusion of cholesterol in the liposomes.
	Yamazaki teaches that liposomes can be made with phospholipids or sphingomyelins and can include cholesterol 0 to 70 % (Abstract, 0180 and 0309).
	It would have been obvious to one of ordinary skill in the art to provide sphingomyelin in a liposomal form since Bolton teaches that sphingomyelin can be used to form liposomes and such liposomes alter the cytokine profile of the immune system. It is well-known in the art of liposomes that liposomes provide rigidity to liposomes and it can be included in sphingomyelin containing liposomes from 0 to 70 % as taught by Yamazaki. Although the references do not teach using a mixture of liposomes with and without cholesterol as in instant claims, since sphingomyelin itself  or  phospholipids by themselves form  liposomes one of ordinary skill in the art would be motivated to prepare a mixture of liposomes without cholesterol and liposomes with cholesterol to make the liposomes rigid and stable and expecting similar effect against bacteria. Administering sphingomyelin with and without cholesterol in the form of liposomes would also enable one of ordinary skill in the art encapsulate additional anti-bacterial agents. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the present claims are directed to the use of the recited liposomes for treating or preventing bacterial infections and in contrast Bolton discloses liposomes for alleviating inflammatory and autoimmune diseases.
	This argument would have been persuasive if the claims are drawn to method of treatment claims. Instant claims are composition claims and intended use has no significance in composition claims.
	Applicant argues that Yamazaki disclose drug delivery systems that encapsulate a drug or gene to be delivered to target cells and there is no suggestion that the liposomes would be useful for treating or preventing bacterial infections. 
	These arguments are not found to be persuasive since as pointed out above, instant claims are composition claims and Yamazaki is combined for his teachings of the inclusion of cholesterol and the formation of bilayer (liposomes) using any phospholipid or sphingomyelin and this bilayer formation would be the same irrespective of whether the liposomes are empty or drug encapsulated liposomes.

2.	Claims 19, 21-29 and 35-37  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (US 3,641,247) in combination with Bolton (US 2003/0175334), Yamazaki (US 2009/0186073).
	Cook teaches the treatment of bacterial infections, in particular, S. aureus infections by administering sphingomyelin. Although Cook teaches that sphingomyelin can be combined with vegetable oil and glycerides for injection, he does not teach the sphingomyelin to be in liposomal form and in combination with cholesterol and a mixture of liposomes consisting of sphingomyelin in combination with cholesterol and liposomes consisting of sphingomyelin (Abstract, col. 2, line3 through col. 5, line 20 and claims).
	Bolton teaches empty liposomal compositions containing sphingomyelin. According to Bolton, the empty liposomes themselves can be used for altering the cytokine profile of the immune system in favor of anti-inflammation and any phospholipid or sphingomyelin could be used for the formation of liposomes (Abstract, 0078, 0178 and claims, claims 7 and 26 in particular). What is lacking in Bolton is the inclusion of cholesterol in the liposomes. 
	Yamazaki teaches that liposomes can be made with phospholipids or sphingomyelins and can include cholesterol 0 to 70 % (Abstract, 0180 and 0309).
	It would have been obvious to one of ordinary skill in the art to provide sphingomyelin in a liposomal form since Bolton teaches that sphingomyelin can be used to form liposomes and such liposomes alter the cytokine profile of the immune system. It is well-known in the art of liposomes that liposomes provide rigidity to liposomes and it can be included in sphingomyelin containing liposomes from 0 to 70 % as taught by Yamazaki. Although the references do not teach using a mixture of liposomes with and without cholesterol as in instant claims, since sphingomyelin itself is effective against bacteria as shown by Cook and Bolton teaches the advantage of using a liposome system one of ordinary skill in the art would be motivated to prepare a mixture of liposomes one without cholesterol and one with cholesterol to make the liposomes rigid and stable and expecting similar effect against bacteria. Administering sphingomyelin with and without cholesterol would also enable one of ordinary skill in the art encapsulate additional anti-bacterial agents. The criticality of using a mixture of liposomes with and without cholesterol is not readily apparent to the examiner since sphingomyelin itself is effective against bacteria as evident from Cook.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Cook only free sphingomyelin and fails to disclose any liposomes. This argument is not persuasive since sphingomyelin by itself is effective in treating bacterial infections and it is evident from Yamazaki that this compound also forms lipid bilayer. Applicant has not shown any experimental comparison studies to show unexpected results obtained by using sphingomyelin in liposome form compared to free sphingomyelin.
3.	Claims 19, 21-29 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (US 3,641,247) in combination with Bolton (US 2003/0175334), Yamazaki (US 2009/0186073) as set forth above, further in view of Barenholz (US 2006/0198882 and Netcam (2009/0087482).
	The teachings of Cook, Bolton and Yamazaki have been discussed above.
	Barenholz discloses liposomes. The liposomes can be made using sphingomyelin and phospholipids. According to Barenholz, cholesterol contributes to the rigidity in liposomes and thereby reducing the permeability (Abstract, 0142 and 0153).
	Neetham discloses liposomal populations. The liposomes can be made using various phospholipids and sphingomyelin (Abstract and 0039-0041). According to Needham a mixture of two separate liposomes could be to enhance the efficacy (0076).
	It would have been obvious to one of ordinary skill in the art to administer a mixture of liposomes containing different lipids such as cholesterol which contribute to the rigidity of the liposomal membrane along with sphingomyelin and also use the liposomes only containing sphingomyelin for the treatment of bacterial infections as taught by Cook with a reasonable expectation of success since Needham teaches that a mixture of liposomes could be used to enhance the efficacy.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Cook, Bolton and Yamazaki. Applicant does not provide any arguments regarding the teachings of Barenholz and Netkam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 19, 21-29 and 35-37  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10, 744,089. Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claims are drawn to either just empty liposomes containing 30 %or more cholesterol  OR mixtures of empty liposomes containing 30 %or more cholesterol  and sphingomyelin or empty liposomes containing phosphatidylcholine and sphingomyelin with other empty liposomes of defined lipid compositions whereas the claims in said patent are drawn to empty liposomes consisting of sphingomyelin and 40 to 70 % cholesterol and empty liposomes consisting of sphingomyelin and the mixture is 1:1 ratio. Instant claims include that ratio and the claims in said patent and instant application are thus obvious variants.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 19, 21-29 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-23 of copending Application No. US 17/048909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claims are drawn to mixtures of empty liposomes containing sphingomyelin and cholesterol and empty liposomes containing sphingomyelin with other empty liposomes of defined lipid compositions whereas the claims in said copending application are drawn to empty liposomes consisting of sphingomyelin and at least 30 % cholesterol and empty liposomes consisting of sphingomyelin. Instant claims and the claims in said patent and instant application are thus obvious variants.
6.	Claims 19, 21-29 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-22 of copending Application No. US 17/047666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claims are drawn to mixtures of empty liposomes containing sphingomyelin and cholesterol and empty liposomes containing sphingomyelin with other empty liposomes of defined lipid compositions whereas the claims in said copending application are drawn to empty liposomes consisting of sphingomyelin and at least 30 % cholesterol and empty liposomes consisting of sphingomyelin. Instant claims and the claims in said patent and instant application are thus obvious variants.
.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 19, 21-29 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-15 of copending Application No. US 16/488,516(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claims are drawn to mixtures of empty liposomes containing sphingomyelin and cholesterol and empty liposomes containing sphingomyelin with other empty liposomes of defined lipid compositions whereas the claims in said copending application are drawn to empty liposomes consisting of sphingomyelin and at least 30 % cholesterol and empty liposomes consisting of sphingomyelin. Instant claims and the claims in said patent and instant application are thus obvious variants.
	Applicant requests that the double patenting rejections be held in abeyance. The rejections therefore, are maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612